DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 05/07/2021 regarding claims 24, 29, 34 and 39 in the remarks are fully considered but moot in view of new ground(s) of rejection. However, examiner respectfully disagrees with applicant’s characterization of the previously applied prior art Ji (US PG Pub. No. 2011/0110254).

(i)	Applicant argues that the “one or more frequencies” in Ji (US PG Pub. No. 2011/0110254) are of particular base stations within a neighbor list and that measurements therein are used for interference mitigation and/or reselection purposes which is different from the present application (please see page 10 under arguments and remarks).
(i)	(Response)	The respective independent claims are directed to the ability of a UE to perform wideband and sub-band measurements within a system bandwidth; however, none of the respective independent claims specify whether the UE, base station or neighboring base stations operate within the assigned frequency bands. In fact, apart from signaling to the UE (i.e. said “configuration information”) the position(s)/location(s) as well as the sizes of the wideband and sub-bands to the UE for channel state information (CSI) measurements, the respective independent claims does not further define the limitation(s) of sub-band(s) and wideband as associated with base station or UE either. Therefore, due to the broad nature of the respective 

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 24, 29, 34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claims 24, 29, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamble (US PG Pub. No. 2012/0163208) in view of Wakabayashi (US PG Pub. No. 2015/0334730) and further in view of Kim (US PG Pub. No. 2016/0072567), Ji (US PG Pub. No. 2011/0110254) and Prasad (US PG Pub. No. 2011/0243017).
As per claim 24:
	 Kamble teaches a method for reporting channel state information (CSI) by a user equipment (UE) in a wireless communication system (see paragraph [0014], teaches a method of reporting both wideband and sideband CQI report to a scheduling correction utility of a base station. Figure 1 shows an example of the wireless communication system 100 managed by the base station 106), the method comprising:
	receiving, by the UE, configuration information for CSI reporting (see paragraph [0036], the UE 102 receives information signal from the enodeB 106), the configuration information comprising:
	first information indicating whether to report wideband CSI or subband CSI (see paragraph [0036], the information signal enables the UE to report the best CQI value or the wideband CQI value),
	second information indicating a frequency band measured to report the wideband CSI (see paragraph [0036], the wideband CQI value is for a downlink transmission bandwidth designated for providing the wideband reports), and
	third information indicating a period … for reporting the CSI (see paragraph [0036], both the best subband CQI and wideband CQI are associated with reporting periods for providing the best subband CQI and wideband CQI reports respectively).
Although Kamble does teach the ability of the base station to send signals to the terminal indicative of the type of CQI reporting (i.e. either wideband or subband CQI reporting) as well as the respective period and also the bands on which to measure (please see paragraph [0036]), the reference is very silent to teach the limitation of:
	measuring, by the UE, a channel state of the frequency band indicated by the second information, based on the first information indicating to report the wideband CSI;
	determining, by the UE, the wideband CSI based on the measured channel state of the frequency band;
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band.
	Wakabayashi teaches measuring, by the UE, a channel state of the frequency band indicated by the second information, based on the first information indicating to report the wideband CSI (see paragraph [0182], having received instruction from the base station to perform channel condition measurements (received “instruction” construed as said first information) and having determined the frequency locations for which channel condition measurements are to be made based on configuration information received from the base station (“configuration information” construed as said second information, please refer to paragraph [0180]), the terminal measures the channel conditions for VC1. Note: Paragraph [0182] clearly states that the single CQI (i.e. corresponding to a wideband CQI) is established for the virtual bandwidth VC1 and thus VC1 could be construed as a wideband);
	determining, by the UE, the wideband CSI based on the measured channel state of the frequency band (see paragraph [0182], the terminal after measuring the channel conditions for VC1 determines the associated CQI parameter);
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band (please see paragraphs [0113], [0180], the signaling information sent by the base station to the terminal represents the one or more frequency locations of the virtual carriers VC1, VC, 2, VC3, and VC4 operated by the base station and within a host carrier. The each of the virtual carrier occupies a certain bandwidth within the host carrier, please see paragraph [0113] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of instruction signaling indicative of the frequency locations and also measurements to be performed (as disclosed in Wakabayashi) 
	The combination of Kamble and Wakabayashi fail to teach the third information indicating …a time for reporting the CSI;
	and reporting, by the UE, the determined wideband CSI using the period and the time for reporting the CSI,
	and wherein the configuration information is received through a radio resource control (RRC) signaling.
	Kim teaches teach the third information indicating …a time for reporting the CSI (see paragraphs [0099]-[0100], the UE is configured to receive period “5” and offset “1” from the network, i.e. RRC layer;
	and reporting, by the UE, the determined wideband CSI using the period and the time for reporting the CSI (see paragraph [0100], the UE reports both WB (i.e. wideband) CQI and SB (i.e. sideband) CQI when both the period “5” and offset “1” are signaled to the UE),
	and wherein the configuration information is received through a radio resource control (RRC) signaling (please see paragraphs [0099]-[0100], the configuration information is received from the network via RRC signaling).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both period and offset for reporting CQI of both wideband and subband as signaled via the RRC layer (as disclosed in 
	However, the combination of Kamble, Wakabayashi and Kim fail to clearly teach the frequency band comprising a part of an entire system bandwidth and fourth information for obtaining a subband size measured to report the subband CSI, the subband size being less than a size of the frequency band measured to report the wideband CSI.
	Ji teaches the frequency band comprising a part of an entire system bandwidth (see paragraph [0058], the device 104 can obtain information from the base station specifying parameters for performing wideband measurement. The wideband measurement involves measurements within the system bandwidth and thus a part of an entire system bandwidth) and fourth information for obtaining a subband size measured to report the subband CSI (see paragraphs [0016], [0059], the base station provides the wireless device with one or more frequencies within a system bandwidth in order to perform narrowband measurements. Figure 5 elements 506, 508 and 510 are examples of narrowbands that the device 104 is configured to perform measurements while element 512 is example of the wideband within the system bandwidth 502), the subband size being less than a size of the frequency band measured to report the wideband CSI (please see paragraph [0064], the size of the bandwidth for performing wideband measurements is greater than the size of the bandwidth for performing narrowband measurements. Figure 5 explicitly shows the respective narrowbands 506, 508 and 510 are each less than the wideband 512).
before the effective filing date of the application to incorporate the measurement within the system bandwidth by implementing either narrowband or wideband measurements (as disclosed in Ji) into Kamble, Wabayashi and Kim as a way of determining potential interference within the system bandwidth (please see paragraph [0011] of Ji). Therefore, by performing measurements on specific frequency bandwidth within the system band, co-channel interference could be reduced (please see paragraph [0008] of Ji).
	The combination of Kamble, Wakabayashi, Kim and Ji fail to clearly teach the limitation of wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks.
	Prasad teaches wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks (see paragraph [0019], discloses a scheduled user is assigned a sub-band for receiving one or more data streams. The sub-band is “a set of contiguous RBs”). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the assignment of sub-band to a scheduled user (as disclosed in Prasad) into Kamble, Wakabayashi, Kim and Ji as a way of supporting the assigned rate (please see paragraph [0019] of Prasad). Therefore, by providing the base station with accurate measurement reports per sub-band, one or more UEs are assigned with appropriate resources (i.e. sub-band(s)), (please see paragraph [0030] of Prasad).

As per claim 29:
a method for receiving channel state information (CSI) by a base station that supports a user equipment (UE) in a wireless communication system (see paragraph [0014], teaches a method of reporting both wideband and sideband CQI report to a scheduling correction utility of a base station. Figure 1 shows an example of the wireless communication system 100 managed by the base station 106), the method comprising:
	transmitting, by the base station, configuration information for CSI reporting (see paragraph [0036], the UE 102 receives information signal from the enodeB 106), the configuration information comprising:
	first information indicating whether to report wideband CSI or subband CSI (see paragraph [0036], the information signal enables the UE to report the best CQI value or the wideband CQI value),
	second information indicating a frequency band measured to report the wideband CSI (see paragraph [0036], the wideband CQI value is for a downlink transmission bandwidth designated for providing the wideband reports),
	and third information indicating a period … for reporting the CSI (see paragraph [0036], both the best subband CQI and wideband CQI are associated with reporting periods for providing the best subband CQI and wideband CQI reports respectively).
Although Kamble does teach the ability of the base station to send signals to the terminal indicative of the type of CQI reporting (i.e. either wideband or subband CQI reporting) as well as the respective period and also the bands on which to measure (please see paragraph [0036]), the reference is very silent to teach the limitation of:
	receiving, by the base station from the UE, a CSI report of a wideband based on the first information indicating to report the wideband CSI;
	and scheduling, by the base station, the UE using the received CSI report of the wideband,
	wherein the received CSI report of the wideband is determined based on the frequency band indicated by the second information,
	wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band.
Wakabayashi teaches receiving, by the base station from the UE, a CSI report of a wideband based on the first information indicating to report the wideband CSI (see Figure 16, step s11, paragraphs [0185], [0187], the base station 1504 receives measurement information from the terminal on all the virtual carriers. Note: Measurement on VC1 could be wideband CQI measurement, please see paragraph [0182] and thus received measurement information also includes said wideband CQI information);
	and scheduling, by the base station, the UE using the received CSI report of the wideband (see Figure 16, step s11, paragraph [0187], the base station makes scheduling decisions for the terminal device using the information received from the terminal device (i.e. information derived from measurements on the respective virtual carriers V1, V2, V3 and V4, please refer to steps s3-39 and paragraph [0185])),
	wherein the received CSI report of the wideband is determined based on the frequency band indicated by the second information (see paragraph [0182], having received instruction from the base station to perform channel condition measurements (received “instruction” construed as said first information) and having determined the frequency locations for which channel condition measurements are to be made based on configuration information second information, please refer to paragraph [0180]), the terminal measures the channel conditions for VC1. Note: Paragraph [0182] clearly states that the single CQI (i.e. corresponding to a wideband CQI) is established for the virtual bandwidth VC1 and thus VC1 could be construed as a wideband),
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band (please see paragraphs [0113], [0180], the signaling information sent by the base station to the terminal represents the one or more frequency locations of the virtual carriers VC1, VC, 2, VC3, and VC4 operated by the base station and within a host carrier. The each of the virtual carrier occupies a certain bandwidth within the host carrier, please see paragraph [0113] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of instruction signaling indicative of the frequency locations and also measurements to be performed (as disclosed in Wakabayashi) into Kamble as a way for the terminal to perform CQI measurements on specific virtual carriers indicated by the base station (please see paragraphs [0180], [0182] of Wakabayashi). Therefore, the use of such information improves reporting schemes since the base station can instruct the terminal to report on virtual carriers that are subject to poor channel conditions (please see paragraphs [0012], [0013] of Wakabayashi).
The combination of Kamble and Wakabayashi fail to clearly teach third information indicating …a time for reporting the CSI;
	and wherein the configuration information is received through a radio resource control (RRC) signaling.
	Kim teaches teach the third information indicating …a time for reporting the CSI (see paragraphs [0099]-[0100], the UE is configured to receive period “5” and offset “1” from the network, i.e. RRC layer);
	and wherein the configuration information is received through a radio resource control (RRC) signaling (please see paragraphs [0099]-[0100], the configuration information is received from the network via RRC signaling).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both period and offset for reporting CQI of both wideband and subband as signaled via the RRC layer (as disclosed in Kim) into both Kamble and Wakabayashi as a way for the UE to report the CQI values at specific subframes (please see paragraph [0281] of Kim). Therefore implementing such parameters (i.e. period and offset) provides for efficient transmission of channel state information (please see paragraph [0020] of Kim).
However, the combination of Kamble, Wakabayashi and Kim fail to clearly teach the frequency band comprising a part of an entire system bandwidth and fourth information for obtaining a subband size measured to report the subband CSI, the subband size being less than a size of the frequency band measured to report the wideband CSI.
	Ji teaches the frequency band comprising a part of an entire system bandwidth (see paragraph [0058], the device 104 can obtain information from the base station specifying parameters for performing wideband measurement. The wideband measurement involves measurements within the system bandwidth and thus a part of an entire system bandwidth) fourth information for obtaining a subband size measured to report the subband CSI, (see paragraphs [0016], [0059], the base station provides the wireless device with one or more frequencies within a system bandwidth in order to perform narrowband measurements. Figure 5 elements 506, 508 and 510 are examples of narrowbands that the device 104 is configured to perform measurements while element 512 is example of the wideband within the system bandwidth 502) the subband size being less than a size of the frequency band measured to report the wideband CSI (please see paragraph [0064], the size of the bandwidth for performing wideband measurements is greater than the size of the bandwidth for performing narrowband measurements. Figure 5 explicitly shows the respective narrowbands 506, 508 and 510 are each less than the wideband 512).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement within the system bandwidth by implementing either narrowband or wideband measurements (as disclosed in Ji) into Kamble, Wabayashi and Kim as a way of determining potential interference within the system bandwidth (please see paragraph [0011] of Ji). Therefore, by performing measurements on specific frequency bandwidth within the system band, co-channel interference could be reduced (please see paragraph [0008] of Ji).
The combination of Kamble, Wakabayashi, Kim and Ji fail to clearly teach the limitation of wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks.
	Prasad teaches wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks (see paragraph [0019], discloses a “a set of contiguous RBs”). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the assignment of sub-band to a scheduled user (as disclosed in Prasad) into Kamble, Wakabayashi, Kim and Ji as a way of supporting the assigned rate (please see paragraph [0019] of Prasad). Therefore, by providing the base station with accurate measurement reports per sub-band, one or more UEs are assigned with appropriate resources (i.e. sub-band(s)), (please see paragraph [0030] of Prasad).

As per claim 34:
	Kamble teaches a user equipment (UE) apparatus reporting channel state information (CSI) in a wireless communication system (see paragraph [0014], teaches a method of reporting both wideband and sideband CQI report to a scheduling correction utility of a base station. Figure 1 shows an example of the wireless communication system 100 managed by the base station 106), the UE apparatus comprising:
	a transceiver (see Figure 2 and paragraph [0025], the UE communicates with the eNB via respective connections);
	and a controller coupled with the transceiver (see paragraphs [0057]-[0058], the UE could comprise of firmware for executing instructions in accordance with the invention) and configured to:
	receive configuration information for CSI reporting (see paragraph [0036], the UE 102 receives information signal from the enodeB 106), the configuration information comprising:
	first information indicating whether to report wideband CSI or subband CSI (see paragraph [0036], the information signal enables the UE to report the best CQI value or the wideband CQI value),
	second information indicating a frequency band measured to report the wideband CSI (see paragraph [0036], the wideband CQI value is for a downlink transmission bandwidth designated for providing the wideband reports), and
	third information indicating a period … for reporting the CSI (see paragraph [0036], both the best subband CQI and wideband CQI are associated with reporting periods for providing the best subband CQI and wideband CQI reports respectively).
Although Kamble does teach the ability of the base station to send signals to the terminal indicative of the type of CQI reporting (i.e. either wideband or subband CQI reporting) as well as the respective period and also the bands on which to measure (please see paragraph [0036]), the reference is very silent to teach the limitation of:
	measure a channel state of the frequency band indicated by the second information, based on the first information indicating to report the wideband CSI;
	determining the wideband CSI based on the measured channel state of the frequency band;
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band.
	Wakabayashi teaches measure a channel state of the frequency band indicated by the second information, based on the first information indicating to report the wideband CSI (see paragraph [0182], having received instruction from the base station to perform channel first information) and having determined the frequency locations for which channel condition measurements are to be made based on configuration information received from the base station (“configuration information” construed as said second information, please refer to paragraph [0180]), the terminal measures the channel conditions for VC1. Note: Paragraph [0182] clearly states that the single CQI (i.e. corresponding to a wideband CQI) is established for the virtual bandwidth VC1 and thus VC1 could be construed as a wideband);
	determining the wideband CSI based on the measured channel state of the frequency band (see paragraph [0182], the terminal after measuring the channel conditions for VC1 determines the associated CQI parameter);
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band (please see paragraphs [0113], [0180], the signaling information sent by the base station to the terminal represents the one or more frequency locations of the virtual carriers VC1, VC, 2, VC3, and VC4 operated by the base station and within a host carrier. The each of the virtual carrier occupies a certain bandwidth within the host carrier, please see paragraph [0113] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of instruction signaling indicative of the frequency locations and also measurements to be performed (as disclosed in Wakabayashi) into Kamble as a way for the terminal to perform CQI measurements on specific virtual carriers indicated by the base station (please see paragraphs [0180], [0182] of Wakabayashi). Therefore, the use of such information improves reporting schemes since the base station can instruct the 
	The combination of Kamble and Wakabayashi fail to teach the third information indicating …a time for reporting the CSI;
	and report, by the UE, the determined wideband CSI using the period and the time for reporting the CSI,
	and wherein the configuration information is received through a radio resource control (RRC) signaling.
	Kim teaches teach the third information indicating …a time for reporting the CSI (see paragraphs [0099]-[0100], the UE is configured to receive period “5” and offset “1” from the network, i.e. RRC layer;
	and report, by the UE, the determined wideband CSI using the period and the time for reporting the CSI (see paragraph [0100], the UE reports both WB (i.e. wideband) CQI and SB (i.e. sideband) CQI when both the period “5” and offset “1” are signaled to the UE),
	and wherein the configuration information is received through a radio resource control (RRC) signaling (please see paragraphs [0099]-[0100], the configuration information is received from the network via RRC signaling).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both period and offset for reporting CQI of both wideband and subband as signaled via the RRC layer (as disclosed in Kim) into both Kamble and Wakabayashi as a way for the UE to report the CQI values at specific subframes (please see paragraph [0281] of Kim). Therefore implementing such 
However, the combination of Kamble, Wakabayashi and Kim fail to clearly teach the frequency band comprising a part of an entire system bandwidth and fourth information for obtaining a subband size measured to report the subband CSI, the subband size being less than a size of the frequency band measured to report the wideband CSI.
Ji teaches the frequency band comprising a part of an entire system bandwidth (see paragraph [0058], the device 104 can obtain information from the base station specifying parameters for performing wideband measurement. The wideband measurement involves measurements within the system bandwidth and thus a part of an entire system bandwidth) and fourth information for obtaining a subband size measured to report the subband CSI (see paragraphs [0016], [0059], the base station provides the wireless device with one or more frequencies within a system bandwidth in order to perform narrowband measurements. Figure 5 elements 506, 508 and 510 are examples of narrowbands that the device 104 is configured to perform measurements while element 512 is example of the wideband within the system bandwidth 502), the subband size being less than a size of the frequency band measured to report the wideband CSI (please see paragraph [0064], the size of the bandwidth for performing wideband measurements is greater than the size of the bandwidth for performing narrowband measurements. Figure 5 explicitly shows the respective narrowbands 506, 508 and 510 are each less than the wideband 512).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement within the system bandwidth by implementing either narrowband or wideband measurements (as disclosed in Ji) 
	The combination of Kamble, Wakabayashi, Kim and Ji fail to clearly teach the limitation of wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks.
	Prasad teaches wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks (see paragraph [0019], discloses a scheduled user is assigned a sub-band for receiving one or more data streams. The sub-band is “a set of contiguous RBs”). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the assignment of sub-band to a scheduled user (as disclosed in Prasad) into Kamble, Wakabayashi, Kim and Ji as a way of supporting the assigned rate (please see paragraph [0019] of Prasad). Therefore, by providing the base station with accurate measurement reports per sub-band, one or more UEs are assigned with appropriate resources (i.e. sub-band(s)), (please see paragraph [0030] of Prasad).

As per claim 39:
	Kamble teaches a base station apparatus receiving channel state information (CSI) from a user equipment (UE) in a wireless communication system (see paragraph [0014], teaches a method of reporting both wideband and sideband CQI report to a scheduling correction utility of a base station. Figure 1 shows an example of the wireless communication system 100 managed by the base station 106), the base station apparatus comprising:
	a transceiver (see Figure 1, RF transceiver 112);
	and a controller coupled with the transceiver (see Figure 1, RF transceiver 112 coupled to DSP/processor 110 and memory 114) and configured to:
	transmit configuration information for CSI reporting (see paragraph [0036], the UE 102 receives information signal from the enodeB 106), the configuration information comprising:
	first information indicating whether to report wideband CSI or subband CSI (see paragraph [0036], the information signal enables the UE to report the best CQI value or the wideband CQI value),
	second information indicating a frequency band measured to report the wideband CSI (see paragraph [0036], the wideband CQI value is for a downlink transmission bandwidth designated for providing the wideband reports),
	and third information indicating a period … for reporting the CSI (see paragraph [0036], both the best subband CQI and wideband CQI are associated with reporting periods for providing the best subband CQI and wideband CQI reports respectively).
Although Kamble does teach the ability of the base station to send signals to the terminal indicative of the type of CQI reporting (i.e. either wideband or subband CQI reporting) as well as the respective period and also the bands on which to measure (please see paragraph [0036]), the reference is very silent to teach the limitation of:
	receive from the UE, a CSI report of a wideband based on the first information indicating to report the wideband CSI;
	and schedule, by the base station, the UE using the received CSI report of the wideband,
	wherein the received CSI report of the wideband is determined based on the frequency band indicated by the second information,
	wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band.
Wakabayashi teaches receive from the UE, a CSI report of a wideband based on the first information indicating to report the wideband CSI (see Figure 16, step s11, paragraphs [0185], [0187], the base station 1504 receives measurement information from the terminal on all the virtual carriers. Note: Measurement on VC1 could be wideband CQI measurement, please see paragraph [0182] and thus received measurement information also includes said wideband CQI information);
	and schedule, by the base station, the UE using the received CSI report of the wideband (see Figure 16, step s11, paragraph [0187], the base station makes scheduling decisions for the terminal device using the information received from the terminal device (i.e. information derived from measurements on the respective virtual carriers V1, V2, V3 and V4, please refer to steps s3-39 and paragraph [0185])),
	wherein the received CSI report of the wideband is determined based on the frequency band indicated by the second information (see paragraph [0182], having received instruction from the base station to perform channel condition measurements (received “instruction” construed as said first information) and having determined the frequency locations for which channel condition measurements are to be made based on configuration information received from the base station (“configuration information” construed as said second information, please refer to paragraph [0180]), the terminal measures the channel conditions for Note: Paragraph [0182] clearly states that the single CQI (i.e. corresponding to a wideband CQI) is established for the virtual bandwidth VC1 and thus VC1 could be construed as a wideband),
wherein the second information indicating the frequency band comprises information on a location of the frequency band and information on a bandwidth of the frequency band (please see paragraphs [0113], [0180], the signaling information sent by the base station to the terminal represents the one or more frequency locations of the virtual carriers VC1, VC, 2, VC3, and VC4 operated by the base station and within a host carrier. The each of the virtual carrier occupies a certain bandwidth within the host carrier, please see paragraph [0113] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of instruction signaling indicative of the frequency locations and also measurements to be performed (as disclosed in Wakabayashi) into Kamble as a way for the terminal to perform CQI measurements on specific virtual carriers indicated by the base station (please see paragraphs [0180], [0182] of Wakabayashi). Therefore, the use of such information improves reporting schemes since the base station can instruct the terminal to report on virtual carriers that are subject to poor channel conditions (please see paragraphs [0012], [0013] of Wakabayashi).
The combination of Kamble and Wakabayashi fail to clearly teach third information indicating …a time for reporting the CSI;
	and wherein the configuration information is received through a radio resource control (RRC) signaling.
a time for reporting the CSI (see paragraphs [0099]-[0100], the UE is configured to receive period “5” and offset “1” from the network, i.e. RRC layer);
	and wherein the configuration information is received through a radio resource control (RRC) signaling (please see paragraphs [0099]-[0100], the configuration information is received from the network via RRC signaling).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of both period and offset for reporting CQI of both wideband and subband as signaled via the RRC layer (as disclosed in Kim) into both Kamble and Wakabayashi as a way for the UE to report the CQI values at specific subframes (please see paragraph [0281] of Kim). Therefore implementing such parameters (i.e. period and offset) provides for efficient transmission of channel state information (please see paragraph [0020] of Kim).
However, the combination of Kamble, Wakabayashi and Kim fail to clearly teach the frequency band comprising a part of an entire system bandwidth and fourth information for obtaining a subband size measured to report the subband CSI, the subband size being less than a size of the frequency band measured to report the wideband CSI.
Ji teaches the frequency band comprising a part of an entire system bandwidth (see paragraph [0058], the device 104 can obtain information from the base station specifying parameters for performing wideband measurement. The wideband measurement involves measurements within the system bandwidth and thus a part of an entire system bandwidth) and fourth information for obtaining a subband size measured to report the subband CSI (see paragraphs [0016], [0059], the base station provides the wireless device with one or more , the subband size being less than a size of the frequency band measured to report the wideband CSI (please see paragraph [0064], the size of the bandwidth for performing wideband measurements is greater than the size of the bandwidth for performing narrowband measurements. Figure 5 explicitly shows the respective narrowbands 506, 508 and 510 are each less than the wideband 512).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement within the system bandwidth by implementing either narrowband or wideband measurements (as disclosed in Ji) into Kamble, Wabayashi and Kim as a way of determining potential interference within the system bandwidth (please see paragraph [0011] of Ji). Therefore, by performing measurements on specific frequency bandwidth within the system band, co-channel interference could be reduced (please see paragraph [0008] of Ji).
The combination of Kamble, Wakabayashi, Kim and Ji fail to clearly teach the limitation of wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks.
	Prasad teaches wherein the subband size corresponds to a bandwidth for transmitting a plurality of consecutive resource blocks (see paragraph [0019], discloses a scheduled user is assigned a sub-band for receiving one or more data streams. The sub-band is “a set of contiguous RBs”). 
before the effective filing date of the application to incorporate the assignment of sub-band to a scheduled user (as disclosed in Prasad) into Kamble, Wakabayashi, Kim and Ji as a way of supporting the assigned rate (please see paragraph [0019] of Prasad). Therefore, by providing the base station with accurate measurement reports per sub-band, one or more UEs are assigned with appropriate resources (i.e. sub-band(s)), (please see paragraph [0030] of Prasad).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474